Per Curiam.
Upon reviewing the record and the trial justice’s order granting the defendant’s motion to dismiss the plaintiff’s appeal in the instant case, we are satisfied that this case comes within the rule as enunciated in Goulet v. Dalton, 117 R.I. 304, 366 A.2d 537 (1976) and *10Plastic Merchandisers, Inc. v. Royal Moulding Co., 57 R. I. 510, 190 A. 788 (1937).
Aram K. Berberian, for the plaintiff.
Biagio L. Longo, Assistant Solicitor, for the defendant.
The plaintiff’s appeal is sustained, the judgment appealed from is reversed, and the case is remitted to the Superior Court for further proceedings in accordance with this opinion.